Title: From Alexander Hamilton to James McHenry, 5 May 1800
From: Hamilton, Alexander
To: McHenry, James


New York May 5. 1800
Sir
I have given orders to the two Brigades under the command of Colonels Smith and Rice to prepare for encamping. Returns of the articles wanting for this purpose have been called for and will soon be completed. It is hoped that Mr Hodgsdon will be provided for meeting the requisition of the Deputy Quarter Master General without delay.
It is now time to decide what shall be the disposition of these troops during the Summer. If there had been fortifications to be executed my plan was to draw them toward the place or places of those fortifications where they could assist without prejudice to their exercise and instruction. But I am not aware of any of sufficient consequence to render the measure more than an ostensible one; yet even in this view I may be eligible. And perhaps it may be done so as to unite considerations of œconomy.
Rhode Island seems to be the point where most is doing in the way of fortification and it has always appeared to me one which ought to be occupied by very regular and strong works; as it is one which could be seized and maintained by a maritime enemy without difficulty and would be a very commanding station from which to annoy us as well as a very convenient and safe refuge for the fleets of a hostile power.
The troops being in the vicinity to afford their labour, a small fund could be made to go much farther in the erection of works than it otherwise would.
Will it not then be expedient to unite the two Brigades at R[h]ode Island and to employ them in the way which has been mentioned?
If this shall be thought advisable some measures ought to be taken beforehand as to the price of the ration for the United Corps and as to supplies generally.
Let me request your ideas on the subject as soon as may be.
I repeat that I am not yet furnished with copies of the contracts for the present year. I am even ignorant of the contractors names unless they be the same as last year. Tis indispensable that I should not remain longer without information on this head.
With great respect & estm. I have the honor to be Sir Yr. ob svt
The Secy of War

